per curiam:
El 21 de enero de 1998 la licenciada Ada María Torres Pérez presentó ante esta Curia una queja contra el Lie. Pedro Juan Tejada Rivera. En síntesis, la quejosa alegó que el referido licenciado Tejada Rivera hizo constar falsamente, bajo su fe notarial, la comparecencia de unos otorgantes y de unos testigos instrumentales en un acta de subsanación y que, de igual manera, había fal-sificado una instancia solicitando la cancelación de una hipoteca.(1) En cumplimiento con la resolución emitida por este Tribunal el 24 de marzo de 2000, el Procurador General de Puerto Rico (Procurador General) presentó una que-rella el 5 de abril de 2000 en la cual formuló contra el licenciado Tejada Rivera los cargos siguientes:
*177CARGO I
El Lie. Pedro J. Tejada Rivera violentó el Artículo 2 de la Ley Número 75 de 2 de julio de 1987 [,] denominada Ley Notarial de Puerto Rico[,] la cual dispone lo siguiente:
El Notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes, de los negocios jurídicos y demás actos y hechos ex-trajudiciales que ante él se realicen, sin perjuicio de lo dis-puesto en las leyes especiales. Es su función recibir e interpre-tar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle auto-ridad a los mismos. La fe pública del Notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento.
CARGO II
El Lie. Pedro J. Tejada Rivera violentó el Canon 35 de Ética Profesional, 4 L.P.R.A. Ap. IX el cual, entre otras cosas [,] obliga a todo abogado a ajustarse a la sinceridad de los hechos al redactar affidávits u otros documento [s] y a abstenerse de utilizar medios inconsistentes con la verdad.
Vista la querella presentada por el Procurador General, así como la contestación del querellado en la que niega los cargos imputados, el 26 de junio de 2000 este Tribunal de-signó al licenciado Agustín Mangual Hernández como Co-misionado Especial. Dicho comisionado señaló la celebra-ción de una conferencia con antelación a la vista y le ordenó a las partes que presentaran un informe conjunto mediante el que hicieran constar la prueba documental a ofrecerse en evidencia y las estipulaciones formuladas por las partes. (2)
La vista evidenciaría se celebró el 27 de noviembre de 2000. El Comisionado Especial, cumpliendo con nuestra encomienda, rindió un informe el 9 de febrero de 2001, en el cual recogió las estipulaciones de las partes y formuló las determinaciones de hecho correspondientes. Dicho fun-cionario encontró probado que el querellado autorizó el 3 *178de julio de 1991 una Instancia sobre Cancelación de Hipo-teca,(3) la Escritura Pública Número Once (11) sobre Segre-gación(4) y las Escrituras Públicas Número Doce (12), Trece (13) y Catorce (14) sobre Donación.(5) La quejosa era la donataria del negocio jurídico contenido en la Escritura Pública Número Catorce (14). Las referidas escrituras pú-blicas fueron presentadas el 8 de octubre de 1991 ante el Registro de la Propiedad, Sección Segunda de Ponce. El Registrador de la Propiedad notificó al querellado, el 11 de julio de 1994, que las Escrituras Públicas Números Once (11), Doce (12), Trece (13) y Catorce (14) adolecían de faltas que impedían su inscripción.(6) Dichas notificaciones no fueron recibidas por el querellado, porque éste había mu-dado su oficina. El Registrador de la Propiedad procedió a extender nota de caducidad en los asientos de presentación de dichas escrituras el 9 de septiembre de 1994. El 6 de marzo de 1996, el querellado presentó ante el Registro de la Propiedad, por segunda ocasión, una versión diferente de la Instancia sobre Cancelación de Hipotecad7) Dicho do-cumento fue objeto de notificación de defecto por el Regis-trador de la Propiedad el 27 de marzo de 1996.(8) El quere-llado, el 22 de abril del mismo año, procedió a retirar del Registro de la Propiedad las Escrituras Públicas Número Once (11), Doce (12), Trece (13) y Catorce (14), anterior-mente aludidas, conjuntamente con la Instancia sobre Cancelación de Hipoteca. El 20 de marzo de 1997, el que-rellado presentó nuevamente ante el Registro de la Propie-dad las Escrituras Públicas Número Once (11), Doce (12), *179Trece (13) y Catorce (14), y el Acta de Subsanación Número Cuatro (4), logrando la inscripción de las escrituras públi-cas antes mencionadas. El Acta de Subsanación Número Cuatro (4) presentada en el Registro de la Propiedad no es la misma que se encuentra en el Protocolo del notario querellado. La firma y las huellas dactilares en la segunda Instancia sobre Cancelación de Hipoteca no corresponden a las firmas y huellas dactilares de los otorgantes. De la misma manera, las iniciales y las huellas dactilares que aparecen en el Acta de Subsanación Número Cuatro (4) no son de los otorgantes. Dicha determinación fue estipulada por las partes ante nos y concuerda con los hallazgos del examinador forense de documentos dudosos y del técnico de huellas dactilares nombrados por el Procurador General.!9) De las declaraciones juradas estipuladas por las partes y del Informe del Procurador General, surge que los alegados otorgantes del Acta de Subsanación Número Cuatro (4) no comparecieron el 8 de marzo de 1997 a su otorgamiento, ni otorgaron escritura, acta o documento pú-blico alguno que fuera notarizado o suscrito por el querellado.!10) No obstante, surge del índice notarial del querellado, correspondiente al mes de marzo de 1997, que las aludidas actas fueron otorgadas ante sí por dichas personas.!11) El 26 de enero de 1998, el querellado presentó un índice Notarial Enmendado en la Oficina de Inspección de Notarías, a los únicos fines de corregir que el Acta de Subsanación Número Cuatro (4) había sido otorgada por él mismo.!12) Todos los negocios y las transacciones en que participó el querellado, por encomienda de la licenciada Ada María Torres Pérez, tuvieron finalmente acceso al Re-gistro de la Propiedad. Los Protocolos del querellado co-*180i-respondientes a 1991 y 1997 fueron aprobados por la Ofi-cina de Inspección de Notarías.
I
El Art. 2 de la Ley Notarial de Puerto Rico recoge el principio de la fe pública notarial. Sobre este particular, este artículo dispone lo siguiente:(13)
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extra-judiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las es-crituras y documentos notariales a tal fin y conferirle [s] auto-ridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente eje-cute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Enfasis suplido.)
La fe pública notarial es la espina dorsal de todo el es-quema de autenticidad documental notarial.(14) El Estado le confiere a un documento autorizado por un notario, bajo su firma, signo, sello y rúbrica, una presunción de credibi-lidad y certeza de que lo afirmado en el mismo es cierto, correcto y concuerda con la realidad. El notario es el cus-todio de la fe pública y por la importancia de este deber, inherente a su profesión, reiteramos, una vez más, nuestro pronunciamiento relativo a que la sanción impuesta por una violación a dicha responsabilidad debe ser severa por la gravedad de la falta envuelta.(15) No debemos olvidar que una certificación falsa en un instrumento público au-*181torizado por un notario socava la confianza en la fe pública notarial y en la profesión en general.(16)
No hay duda de que el licenciado Pedro Juan Tejada Rivera violó la fe pública notarial al suscribir bajo su firma, signo, sello y rúbrica que los otorgantes del Acta de Subsanación Número Cuatro (4) y de la Instancia sobre Cancelación de Hipoteca comparecieron al otorgamiento del mismo, firmaron e imprimieron sus huellas dactilares, cuando no era cierto. De igual manera, el licenciado Tejada Rivera violó la fe pública notarial al autorizar dos versio-nes diferentes del Acta de Subsanación Número Cuatro (4) y de la Instancia sobre Cancelación de Hipoteca.
El Canon 35 del Código de Ética Profesional recoge, de la misma manera, la obligación que tiene todo notario de ejercer su función con honradez y sinceridad, exaltando los valores de la profesión. Dicho canon dispone lo siguiente:(17)
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o fa-cilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Énfasis suplido.)
El referido canon impone a todo abogado unas normas mínimas de conducta, indispensables para preservar el honor y la dignidad de la profesión. Estas normas *182mínimas deben ser observadas no sólo en la tramitación de los pleitos, sino en toda faceta desempeñada por los abogados. (18) Cualquier hecho aseverado en un instru-mento público por un notario que no concuerde con la ver-dad constituye una violación al Canon 35 del Código de Ética Profesional, supra, independientemente de si hubo intención de faltar a la verdad/19)
Concluimos que las actuaciones del licenciado Pedro Juan Tejada Rivera violentaron los deberes de sinceridad y dignidad consignados en el Canon 35 del Código de Ética Profesional, supra. Dichas actuaciones atentan y minan la confianza del público en el notariado.
Finalmente, hemos establecido que al determinar la sanción disciplinaria aplicable al abogado querellado, podemos tomar en cuenta factores como la reputación del abogado en la comunidad, el previo historial de éste, si es su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de conducta aislada, el ánimo de lucro de su actuación, resarcimiento al cliente y cualquier otro atenuante o agravante que medie en los hechos particulares al caso/20)
En el presente caso, tomamos en consideración como atenuantes a favor del licenciado Tejada Rivera los si-guientes: (a) es su primera falta en el descargo de su fun-ción profesional, y (b) no hubo intención de lucro. No obs-tante tales circunstancias atenuantes, la violación del querellado a la obligación a que está sujeto por la norma ética antes aludida, no es razón para eximirlo completa-mente de una sanción en este caso/21)
*183En virtud de lo anterior, procede que le impongamos al licenciado Tejada Rivera una sanción disciplinaria consis-tente en la suspensión indefinida de la notaría y la suspen-sión, por espacio de seis (6) meses, del ejercicio de la abogacía.

Se dictará sentencia de conformidad.


(1) Véase “Querella por violación a la Ley Notarial y a la Ética Profesional”.


(2) La conferencia con antelación a la vista se celebró el 31 de octubre de 2000 y en la misma se estipularon como evidencia los veinte (20) documentos que acompa-ñaron el Informe del Procurador General.


(3) Apéndice I del Informe del Procurador General, págs. 1-3.


(4) Apéndice II del Informe del Procurador General, págs. 4 — 10.


(5) Apéndices III, IV y V del Informe del Procurador General, págs. 11-24.


(6) Apéndices VI, VII y VIII del Informe del Procurador General, págs. 25-27. Cabe señalar, que aun cuando el Comisionado Especial determinó que la Escritura Pública Número Once (11) fue notificada por el Registrador de la Propiedad, no surge del expediente que dicho documento haya sido efectivamente notificado.


(7) Véase Informe del Procurador General.


(8) Apéndice IX del Informe del Procurador General, pág. 28.


(9) Apéndices XIX y XX del Informe del Procurador General, págs. 53-60.


(10) Apéndices XI, XII y XIII del Informe del Procurador General, págs. 37-42.


(11) Apéndice XV del Informe del Procurador General, pág. 43.


(12) Apéndice XVI del Informe del Procurador General, pág. 44.


(13) 4 L.P.R.A. see. 2002.


(14) In re Ortiz Gutiérrez, 153 D.P.R. 271 (2001); In re González Maldonado, 152 D.P.R. 871 (2000); In re Díaz Ortiz, 150 D.P.R. 418 (2000); In re Jiménez Brackel, 148 D.P.R. 287 (1999); In re Vera Vélez, 148 D.P.R. 1 (1999); In re Iglesias Pérez, 146 D.P.R. 14 (1998); In re Vargas Hernández, 135 D.P.R. 603 (1994); In re Medina Lugo, 136 D.P.R. 120 (1994); In re González González, 119 D.P.R. 496; In re Meléndez Pérez, 104 D.P.R. 770 (1976).


(15) In re Iglesias Pérez, supra; In re Jiménez Brackel, supra; In re Vargas Hernández, supra; In re Meléndez Pérez, supra.


(16) In re Vera Vélez, supra.


(17) 4 L.P.R.A. Ap. IX, C. 35.


(18) In re Belk, Serapión, 148 D.P.R. 685 (1999); In re Martínez, Odell I, 148 D.P.R. 49 (1999).


(19) In re Astacio Caraballo, 149 D.P.R. 790 (2000); In re Martínez, Odell I, supra.


(20) In re Díaz Ortiz, supra; In re Vélez Barlucea, 152 D.P.R. 298 (2000); In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Valcárcel Mulero I, 142 D.P.R. 41 (1996).


(21) In re Rosado Cruz, 142 D.P.R. 956 (1997).